DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2018/0234137 to Qu et al. (hereinafter Qu).

In regard claim 6, Qu teaches or discloses a main beam direction determining device that determines one of a first number of primary candidates as a main beam direction to be used for communication by a communication device, the main beam direction determining device comprising:
the beam refinement protocol needs multiple iterations to determine a directional beam for communication between a pair of wireless devices. As the HMD knows its position/orientation relative to the reference point on the console, the conversion unit of the beam controller of the HMD may select one directional narrow beam of a plurality of directional narrow beams of the HMD, wherein the selected directional narrow beam covers a preferred region in space comprising the reference point. Information about the coverage RF zone 625 which is known at the console 620 may facilitate transmit beam selection at the console 620, without an overhead and independently of beam selection at the HMD 610.  In contrast, in the IEEE 802.11ad standard, in order to train transmit beam and select a preferred directional beam for wireless transmission, feedback is needed about a quality of link associated with that directional beam); and
a determination unit configured to determine one of the secondary candidate or candidates as the main beam direction (see paragraph [0022], [0026], [0032], [0034], and [0037], when the HMD determines its location changed relative to the console, the HMD can automatically redirect the narrow beam to another direction to ensure a quality of wireless link between the HMD and the console is above a threshold value. A console wirelessly communicating with a HMD can apply an "outside-in" positional tracking to determine a position of the HMD relative to the console. The console can instruct the HMD in what direction to adjust the narrow beam to ensure the link quality is above the threshold value, based on the determined position of the HMD. The HMD 100 may include one or more processors configured to translate the determined and tracked relative position of the HMD 100 into information about a preferred direction for a transmission beam for wireless communication with the console).

In regard amended claim 7, Qu teaches or discloses the main beam direction determining device according to claim 6, wherein, when the number of secondary candidates selected is two or more, the determination unit determines one of the two or more secondary candidates as the main beam direction on a basis of a communication quality of a communication performed with each of the two or more secondary candidates (see paragraphs [0037], [0038], [0048], [0057], [0059], [0064], and [0084], as a new position of the HMD is detected, a conversion unit of a beam controller in the HMD may perform a position translation 420 to translate positional information determined by the positional tracking 410 into a beam pointing direction that corresponds to one specific directional narrow beam of the HMD. As the HMD knows its position/orientation relative to the reference point on the console, the conversion unit of the beam controller of the HMD may select one directional narrow beam of a plurality of directional narrow beams of the HMD, wherein the selected directional narrow beam covers a preferred region in space comprising the reference point. A radio frequency (RF) beam selection block 440 is coupled to a transceiver of the HMD, and the RF beam selection block 440 is configured to perform switching to a new preferred directional narrow beam. The RF beam selection block 440 instructs the transceiver of the HMD to send data to the console using the new preferred directional narrow beam instead of previously used directional narrow beam), while when the number of secondary candidates selected is one, the determination unit determines the one secondary candidate as the main beam direction (see as the HMD knows its position/ orientation relative to the reference point on the console, the conversion unit of the beam controller of the HMD may select one directional narrow beam of a plurality of directional narrow beams of the HMD. The HMD determines 740 (e.g., via the beam controller) a directional beam, of a plurality of directional beams, based in part on the change to the positional information. The HMD determines 740 the directional beam based on information about a previously used directional beam and information about the change to position/orientation of the HMD relative to a position/orientation of the HMD occupied when the previous directional beam was used).

In regard amended claim 8, Qu teaches or discloses the main beam direction determining device according to claim 7, further comprising: a beam refinement process performing unit configured to perform a beam refinement process of adjusting the determined main beam direction (see paragraphs [0004], [0045], and [0048], the beam training and beam tracking is performed by employing a sector level sweep and a beam refinement protocol. However, the beam refinement protocol typically needs multiple iterations to determine a preferred directional beam for communication between a pair of wireless devices. If only considering the latency, the beam refinement protocol can support typical movement speeds of the HMD).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2018/0234137 to Qu et al. (hereinafter Qu) in view of US Pub. 2020/0037297 to Pan et al. (hereinafter Pan).

In regard claim 1, Qu teaches or discloses a main beam direction determining device that determines one of a first number of primary candidates as a main beam direction to be used for communication by a communication device, the main beam direction determining device comprising:
a selection unit configured to select a second number of primary candidates or a third number of primary candidates as a secondary candidate or candidates in accordance with a communication quality of the communication by the communication device, the second number being smaller than the first number, the third number being smaller than the second number (see paragraphs [0004], [0037], [0038], and [0048], the beam refinement protocol needs multiple iterations to determine a preferred directional beam for communication between a pair of wireless devices. As the HMD knows its position/orientation relative to the reference point on the console, the conversion unit of the beam controller of the HMD may select one directional narrow beam of a plurality of directional narrow beams of the HMD, wherein the selected directional narrow beam covers a preferred region in space comprising the reference point. Information about the coverage RF zone 625 which is known at the console 620 may facilitate transmit beam selection at the console 620, without an overhead and independently of beam selection at the HMD 610.  In contrast, in the IEEE 802.11ad standard, in order to train transmit beam and select a preferred directional beam for wireless transmission, feedback is needed about a quality of link associated with that directional beam); and 
when the HMD determines that its location changed relative to the console, the HMD can automatically redirect the narrow beam to another direction to ensure a quality of wireless link between the HMD and the console is above a threshold value. A console wirelessly communicating with a HMD can apply an "outside-in" positional tracking to determine a position of the HMD relative to the console. The console can instruct the HMD in what direction to adjust the narrow beam to ensure the link quality is above the threshold value, based on the determined position of the HMD. The HMD 100 may include one or more processors configured to translate the determined and tracked relative position of the HMD 100 into information about a preferred direction for a transmission beam for wireless communication with the console).
	Qu may not explicitly teach or disclose the second number being smaller than the first number, the third number being smaller than the second number.
	However, Pan teaches or discloses the second number being smaller than the first number, the third number being smaller than the second number (see paragraphs [0008], [0119], [0120], [0130], [0133], [0135], and [0139], the second number may be smaller than the first number, for example when the TRP-RX beams may be wider than the TRP-TX beams).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify position tracking assisted beam forming in wireless virtual reality and augment reality system of Qu by including the second number being smaller than the first number, the third number being smaller than the second number suggested by Pan. This modification would 

In regard claim 2, Qu teaches or discloses the main beam direction determining device according to claim 1, wherein the selection unit selects the secondary candidate or candidates on a basis of the main beam direction currently used for the communication by the communication device (see paragraphs [0004], [0037], [0038], and [0048], the beam refinement protocol typically needs multiple iterations to determine a preferred directional beam for communication between a pair of wireless devices. As the HMD knows its position/orientation relative to the reference point on the console, the conversion unit of the beam controller of the HMD may select one directional narrow beam of a plurality of directional narrow beams of the HMD, wherein the selected directional narrow beam covers a preferred region in space comprising the reference point. In contrast, in the IEEE 802.11ad standard, in order to train transmit beam and select a preferred directional beam for wireless transmission, feedback is needed about a quality of link associated with that directional beam). 

In regard claim 4, Qu teaches or discloses the main beam direction determining device according to claim 2, wherein the communication device includes a plurality of antennas;
some of the primary candidates are associated with each of the plurality of antennas (see paragraphs [0023], and [0026], the HMD 100 includes a front rigid body 105, a band 110, a reference point 115, and an antenna array 120. The antenna array 120 integrated into the front rigid body 105 comprises multiple phased-array antennas, which may be used for wireless communication with a console based on beam forming. The HMD 100 performs wireless communication with the console in different beam directions using the phased-array antennas of the antenna array 120. The antenna array 120 can change a beam direction for wireless communication by applying specific beam forming coefficients); and 
the selection unit selects, as the secondary candidate or candidates, some of the primary candidates associated with the antenna currently used for the communication by the communication device (see paragraphs [0032], [0033], [0036], and [0038], the wireless system 200 where the HMD 210 switches a narrow beam for wireless communication with the console 220 to a preferred direction when the HMD 210 moves from the first position to a second position relative to a specific reference point on the console 220. By switching the directional beams, the HMD 210 ensures that a quality of communication link between the HMD 210 and the console 220 is still above a predetermined threshold value).

In regard claim 11, Qu teaches or discloses the main beam direction determining device according to claim 1, wherein, when the number of secondary candidates selected is two or more, the determination unit determines one of the two or more secondary candidates as the main beam direction on a basis of a communication quality of a communication performed with each of the two or more secondary candidates (see paragraphs [0037], [0038], [0048], [0057], [0059], [0064], and [0084], as a new position of the HMD is detected, a conversion unit of a beam controller in the HMD may perform a position translation 420 to translate positional information determined by the positional tracking 410 into a beam pointing direction that corresponds to one specific directional narrow beam of the HMD. As the HMD knows its position/orientation relative to the reference point on the console, the conversion unit of the beam controller of the HMD may select one directional narrow beam of a plurality of directional narrow beams of the HMD, wherein the selected directional narrow beam covers a preferred region in space comprising the reference point. A radio frequency (RF) beam selection block 440 is coupled to a transceiver of the HMD, and the RF beam selection block 440 is configured to perform switching to a new preferred directional narrow beam. The RF beam selection block 440 instructs the transceiver of the HMD to send data to the console using the new preferred directional narrow beam instead of previously used directional narrow beam), while when the number of secondary candidates selected is one, the determination unit determines the one secondary candidate as the main beam direction (see paragraphs [0037], [0057], [0058], [0064], [0084], and [0092], as the HMD knows its position/ orientation relative to the reference point on the console, the conversion unit of the beam controller of the HMD may select one directional narrow beam of a plurality of directional narrow beams of the HMD. The HMD determines 740 a directional beam, of a plurality of directional beams, based in part on the change to the positional information. The HMD determines 740 the directional beam based on information about a previously used directional beam and information about the change to position/orientation of the HMD relative to a position/orientation of the HMD occupied when the previous directional beam was used).

In regard claim 12, Qu teaches or discloses the main beam direction determining device according to claim 1, further comprising: a beam refinement process performing unit configured to perform a beam refinement process of adjusting the determined main beam direction (see paragraphs [0004], [0045], and [0048], the beam training and beam tracking is performed by employing a sector level sweep and a beam refinement protocol. However, the beam refinement protocol typically needs multiple iterations to determine a preferred directional beam for communication between a pair of wireless devices. If only considering the latency, the beam refinement protocol can support typical movement speeds of the HMD).

In regard amended claim 9, Qu teaches or discloses a main beam direction determining method of determining one of a first number of primary candidates as a main beam direction to be used for communication by a communication device, the method comprising:
selecting a second number of primary candidates or a third number of primary candidates as a secondary candidate or candidates in accordance with a communication quality of the communication by the communication device, the second number being smaller than the first number, the third number being smaller than the second number (see paragraphs [0004], [0037], [0038], and [0048], the beam refinement protocol typically needs multiple iterations to determine a preferred directional beam for communication between a pair of wireless devices. As the HMD knows its position/orientation relative to the reference point on the console, the conversion unit of the beam controller of the HMD may select one directional narrow beam of a plurality of directional narrow beams of the HMD, wherein the selected directional narrow beam covers a preferred region in space comprising the reference point. Information about the coverage RF zone 625 which is known at the console 620 may facilitate transmit beam selection at the console 620, without an overhead and independently of beam selection at the HMD 610.  In contrast, in the IEEE 802.11ad standard, in order to train transmit beam and select a preferred directional beam for wireless transmission, feedback is needed about a quality of link associated with that directional beam); and
determining one of the secondary candidate or candidates as the main beam direction (see paragraphs [0022], [0026], [0032], [0034], and [0037], when the HMD determines that its location changed relative to the console, the HMD can automatically redirect the narrow beam to another direction to ensure a quality of wireless link between the HMD and the console is above a threshold value. A console wirelessly communicating with a HMD can apply an "outside-in" positional tracking to determine a position of the HMD relative to the console. The console can instruct the HMD in what direction to adjust the narrow beam to ensure the link quality is above the threshold value, based on the determined position of the HMD. The HMD 100 may include one or more processors configured to translate the determined and tracked relative position of the HMD 100 into information about a preferred direction for a transmission beam for wireless communication with the console).
	Qu may not explicitly teach or disclose the second number being smaller than the first number, the third number being smaller than the second number.
	However, Pan teaches or discloses the second number being smaller than the first number, the third number being smaller than the second number (see paragraphs [0008], [0119], [0120], [0130], [0133], [0135], and [0139], the second number may be smaller than the first number, for example when the TRP-RX beams may be wider than the TRP-TX beams).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify position tracking assisted beam forming in wireless virtual reality and augment reality system of Qu by including the second number being smaller than the first number, the third number being smaller than the second number suggested by Pan. This modification would provide the determination of the TRP TX/RX BCI based on a received TRP TX/RX BCI read on paragraph [0006].

In regard amended claim 10, Qu teaches or discloses a non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, causes the computer to determine one of a first number of primary candidates as a main beam direction to be used for communication by a communication device, by carry out actions, comprising:
selecting a second number of primary candidates or a third number of primary candidates as a secondary candidate or candidates in accordance with a communication quality of the communication by the communication device, the second number being smaller than the first number, the third number being smaller than the second number (see paragraphs [0004], [0037], [0038], and [0048], the beam refinement protocol typically needs multiple iterations to determine a preferred directional beam for communication between a pair of wireless devices. As the HMD knows its position/orientation relative to the reference point on the console, the conversion unit of the beam controller of the HMD may select one directional narrow beam of a plurality of directional narrow beams of the HMD, wherein the selected directional narrow beam covers a preferred region in space comprising the reference point. Information about the coverage RF zone 625 which is known at the console 620 may facilitate transmit beam selection at the console 620, without an overhead and independently of beam selection at the HMD 610.  In contrast, in the IEEE 802.11ad standard, in order to train transmit beam and select a preferred directional beam for wireless transmission, feedback is needed about a quality of link associated with that directional beam); and
determining one of the secondary candidate or candidates as the main beam direction (see paragraph [0022], [0026], [0032], [0034], and [0037], when the HMD determines that its location changed relative to the console, the HMD can automatically redirect the narrow beam to another direction to ensure a quality of wireless link between the HMD and the console is above a threshold value. A console wirelessly communicating with a HMD can apply an "outside-in" positional tracking to determine a position of the HMD relative to the console. The console can instruct the HMD in what direction to adjust the narrow beam to ensure the link quality is above the threshold value, based on the determined position of the HMD. The HMD 100 may include one or more processors configured to translate the determined and tracked relative position of the HMD 100 into information about a preferred direction for a transmission beam for wireless communication with the console).
	Qu may not explicitly teach or disclose the second number being smaller than the first number, the third number being smaller than the second number.
	However, Pan teaches or discloses the second number being smaller than the first number, the third number being smaller than the second number (see paragraphs [0008], [0119], [0120], [0130], [0133], [0135], and [0139], the second number may be smaller than the first number, for example when the TRP-RX beams may be wider than the TRP-TX beams).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify position tracking assisted beam forming in wireless virtual reality and augment reality system of Qu by including the second number being smaller than the first number, the third number being smaller than the second number suggested by Pan. This modification would provide the determination of the TRP TX/RX BCI based on a received TRP TX/RX BCI read on paragraph [0006].


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Pan as applied to claims above, and further in view of US Pub. 2016/0373180 to Guo et al. (hereinafter Guo).

In regard claim 3, Qu and Pan may not explicitly teach or disclose the main beam direction determining device according to claim 2, wherein the selection unit selects the secondary candidate or candidates in accordance with smallness of an angle formed by a direction associated with each primary candidate with the main beam direction currently used for the communication by the communication device.
However, Guo teaches or discloses wherein the selection unit selects the secondary candidate or candidates in accordance with smallness of an angle formed by a direction associated with each primary candidate with the main beam direction currently used for the communication by the communication device (see paragraphs [0055], [0164], [0165], [0187], [0189], [0231], and [0346], a beam with a large downward inclination angle has smaller coverage, so that lower transmitting power is adopted; but for a beam with a small downlink inclination angle and large coverage, higher transmitting power is adopted.  A terminal is needed to distinguish beams adopting different power during beam selection, so that the base station may send downlink data to the terminal by adopting as much low as possible power).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify position tracking assisted beam forming in wireless virtual reality and augment reality system of Qu and modify new radio random access in beamforming system of Pan by including wherein the selection unit selects the secondary candidate or candidates in accordance with smallness of an angle formed by a direction associated with each primary candidate with the 

In regard claim 5, Qu and Pan may not explicitly teach or disclose the main beam direction determining device according to claim 1, further comprising: a communication quality data storage unit configured to store communication quality data indicating a communication quality associated with each of the primary candidates, wherein the selection unit selects the secondary candidate or candidates on a basis of the past communication qualities associated with the respective primary candidates, the past communication qualities being indicated by the communication quality data stored in the communication quality data storage unit.
However, Quo teaches or discloses a communication quality data storage unit configured to store communication quality data indicating a communication quality associated with each of the primary candidates (see paragraphs [0105], [0165], [0187], [0231]), wherein the selection unit selects the secondary candidate or candidates on a basis of the past communication qualities associated with the respective primary candidates, the past communication qualities being indicated by the communication quality data stored in the communication quality data storage unit (see paragraphs [0164], [0187], [0189], and [0231]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify position tracking assisted beam forming in wireless virtual reality and augment reality system of Qu and modify new radio random access in beamforming system of Pan by including a communication quality data storage unit configured to store communication quality  suggested by Quo. This modification would provide to send multiple beams and determine a downlink beam according to a beam index received and fed back, thereby solving the problem of incapability in implement BF and in communication read on paragraph [0112].

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 06/04/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476